                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Plaintiff
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                     DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  BANK OF AMERICA, N.A.,                               Case No.:   2:17-cv-02566-GMN-CWH
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                       Plaintiff,                      STIPULATION AND ORDER TO
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                       EXTENDING TIME TO FILE
AKERMAN LLP




                                                            13    vs.                                                  OPPOSITION TO MESA HOMEOWNERS
                                                                                                                       ASSOCIATION'S MOTION TO DISMISS
                                                            14    MESA HOMEOWNERS ASSOCIATION; SFR                     BANK OF AMERICA, N.A.'S FIRST
                                                                  INVESTMENTS POOL 1, LLC,                             AMENDED COMPLAINT [ECF NO. 78]
                                                            15
                                                                                       Defendants.
                                                            16

                                                            17    SFR INVESTMENT POOL 1, LLC,
                                                            18                         Counter/Cross Claimant,
                                                            19    vs.
                                                            20    BANK OF AMERICA, N.A.; COUNTRYWIDE
                                                                  HOME LOANS, INC.; VENTURES TRUST
                                                            21    2013-I-H-R BY MCM CAPITAL PARTNERS
                                                                  LLC, ITS TRUSTEE; MICHAEL DYER, an
                                                            22    individual; AUSTIN WISEMAN, an individual,
                                                            23                         Counter/Cross Defendants.
                                                            24

                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                   1
                                                                 48799422;1
                                                             1            Plaintiff Bank of America, N.A. (BANA) and defendant Mesa Homeowners Association's (the

                                                             2   HOA) stipulates as follows:

                                                             3            1.     The HOA filed its motion to dismiss on Apri 23, 2019. ECF Nos. 78, 80. BANA's

                                                             4   response date is currently May 7, 2019.

                                                             5            2.     The parties hereby stipulate and agree BANA shall fourteen days (14) to file its

                                                             6   Opposition to HOA's Motion to dismiss. The new deadline to file Opposition shall be May 23, 2019.

                                                             7            3.     This is the first request for an extension of this deadline and is not made for purposes

                                                             8   of undue delay.

                                                             9            Respectfully submitted on May 6, 2019.

                                                            10    AKERMAN LLP                                           LEACH KERN GRUCHOW ANDERSON SONG
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    /s/ William S. Habdas                                 /s/ Sean L. Anderson
                                                                  MELANIE D. MORGAN, ESQ.                               SEAN L. ANDERSON, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Nevada Bar No. 8215                                   Nevada Bar No. 7259
AKERMAN LLP




                                                            13    WILLIAM S. HABDAS, ESQ.                               J. TYLER KING
                                                                  Nevada Bar No. 13138                                  Nevada Bar No. 14895
                                                            14    1635 Village Center Circle, Suite 200                 2525 Box Canyon Drive
                                                                  Las Vegas, Nevada 89134                               Las Vegas, Nevada 89128
                                                            15
                                                                  Attorneys for Plaintiff Bank of America, N.A.         Attorney for Mesa Homeowners' Association
                                                            16

                                                            17

                                                            18                                                ORDER
                                                            19

                                                            20     IT IS SO ORDERED.
                                                            21

                                                            22      DATED this_____day
                                                                               13      of May, 2019.                       _______________________________
                                                                                                                           Gloria M. Navarro, Chief Judge
                                                            23
                                                                                                                           UNITED STATES DISTRICT COURT
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 48799422;1
